Citation Nr: 1721912	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-40 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1944 to June 1946, from July 1948 to July 1949, and from August 1950 to May 1952.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a July 2016 hearing.  A transcript of that hearing is of record.  There was an RO hearing in August 2010, a transcript of which is also on file.  

The Board previously remanded this case for additional development in September 2016.  

In March 2017, the RO granted the Veteran's claim of service connection for residuals of a burn to the right arm.  Consequently, that service connection claim is not part of this appeal before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDINGS OF FACT

1.  The competent and probative evidence shows that the Veteran's chest x ray reflected a tortuous thoracic aorta in October 2008.  

2.  The competent and probative evidence shows that the Veteran had a soft systolic pulmonic murmur in June 1948 during his service. 

3.  The competent medical evidence preponderates against the finding that the Veteran's recent tortuous thoracic aorta is etiologically related to the soft systolic pulmonic murmur that he experienced during his service.  A current heart condition has not otherwise been demonstrated.


CONCLUSION OF LAW

The criteria for service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §5103 (West 2014); 38 C.F.R. § 3.159(b) (2016).  VA provided the required notice in March 2009, prior to the initial adjudication and readjudication of the claim in a supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision).

VA also satisfied its duty to assist the Veteran in developing his claim.  38 U.S.C.A. § 5103A (West 2014).  The RO associated all available service treatment records (STRs), service personnel records (SPRs), and VA treatment records with the claims file.  The RO documented that it made reasonable efforts to locate and obtain  those records.  Most of the Veteran's service treatment records are no longer available, most likely having been destroyed in an accidental fire at the National Personnel Records Center in 1973.  In cases where the Veteran's service treatment records are unavailable through no fault of the Veteran, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  There is also a heightened obligation to assist the claimant in the development of his case.  Id.  The record reveals some service physical exams, which are detailed below.  

The Veteran was also provided with a VA examination in November 2012.  The examiner reviewed the Veteran's medical history, including his STRs, interviewed and examined the Veteran in person, and provided sufficiently detailed findings concerning his heart condition.  The September 2016 Board remand directed the RO to obtain an addendum medical opinion addressing etiology of the Veteran's heart condition pertinent in adjudicating the Veteran's claim.  This was completed in December 2016 in accordance with the directive.  Therefore, the Board finds that the VA examination on record is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

Lastly, as the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet.App. 268, 271 (1998). 

II. Service Connection

The Veteran is seeking entitlement to service connection for a heart condition.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Establishing service connection generally requires competent evidence of three elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after separation when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Service connection may also be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  

Service connection for organic cardiovascular disease may be presumed where it is demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  38 U.S.C.A. § 5107 (West 2014).  VA shall consider all information and lay and medical evidence of record in a case.  If a preponderance of the evidence supports a claim, or if a claim is in relative equipoise, the claimant shall prevail.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  If a preponderance of the evidence is against a claim, it will be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant.  Gilbert, 1 Vet. App. at 53-54.   

The criteria for service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

A chest x ray reflected that the Veteran had a tortuous thoracic aorta in October 2008, and his service treatment record indicates that he had a soft systolic pulmonic murmur during his service.  However, the medical evidence demonstrates that these conditions are not etiologically related.  

Specifically, the Board finds that the Veteran's tortuous thoracic aorta is not causally related to the soft systolic pulmonic murmur he experienced during his service.  

Here, a June 1948 Report of Physical Examination of Enlisted Personnel Prior to Discharge, Release from Active Duty or Retirement which notes a soft systolic pulmonic murmur.  A July 1949 Report of Medical Examination noted no significant heart abnormality.  A May 1952 Report of Medical Examination noted clinical evaluation was normal for the heart.  The Veteran presented testimony at the July 2016 videoconference hearing that he had been given some heart pills to take.  VA treatment records indicate that the Veteran has been prescribed medication for angina and high blood pressure.  Post-service records indicate that the chest X-ray in October 2008 showed a tortuous thoracic aorta.  Veteran has consistently denied chest pain, shortness of breath, and palpitations except for January 2013 primary care physician note at which time the Veteran reported shortness of breath on walking short distances for three months and mild chest pains alleviated by resting.  X-rays suggested early pneumonia and aortic ectasia.  The Veteran underwent VA examination in November 2012.  In the examination report, the examiner found no aortic valve condition, noted that EKGs in 2008, 2009, and 2010 showed no heart disease, and determined that the Veteran had not been diagnosed with a heart condition.  EKG in 2013 showed sinus arrhythmia.  

In December 2016, the VA examiner provided an addendum opinion, as requested by the Board remand, addressing x-ray evidence of a tortuous thoracic aorta or its significance.  In the addendum opinion, the examiner states that radiographic evidence of tortuosity of the thoracic aorta, documented in 2008, is an incidental finding without associated symptoms.  The examiner then explains that the murmur documented on the pre-discharge exam is not a manifestation of tortuosity of the thoracic aorta because the sounds auscultated on cardiac exam reflect blood flow within the heart and through the heart valves, but do not reflect blood flow through the thoracic aorta.  Based on this, the examiner concludes that it is less likely than not that the tortuosity of the thoracic aorta noted on the 2008 chest x ray is related in any way to the veteran's active duty service, to include heart murmur documented during service.  As noted, no other significant heart condition has been demonstrated.

Thus, the medical evidence preponderates against the finding that any current heart disability is causally related to the heart murmur in service.  

Therefore, the Board finds that the nexus element of service connection is not met, and thus, entitlement for the service connection for a heart condition is denied.  


ORDER

Entitlement to service connection for a heart condition is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


